 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       KEVIN RAY SCHRUBB,                             Case No. 1:18-cv-01195-JDP
12                          Petitioner,                 ORDER DISMISSING PETITION FOR LACK
                                                        OF JURISDICTION
13            v.
                                                        ECF No. 1
14       SCOTT KERNAN,
15                          Respondent.
16

17           Petitioner Kevin Ray Schrubb, a state prisoner without counsel, seeks a writ of habeas

18   corpus under 28 U.S.C. § 2254. ECF No. 1. The parties have consented to the jurisdiction of a

19   magistrate judge.1 ECF No. 9, 10. Petitioner raises two claims: (1) ineffective assistance of

20   counsel during his post-conviction Proposition 47 hearing, and (2) ineffective assistance of

21   appellate counsel. The petition will be dismissed for lack of jurisdiction because success in

22   petitioner’s Proposition 47 proceedings would not necessarily have led to his immediate or

23   accelerated release.

24

25

26
27   1
       Upon consent of the parties, magistrate judges in the Eastern District are “specially
     designated to conduct any and all proceedings in any civil action . . . and to order the entry of
28   final judgments.” E.D. Cal. R. 301; see 28 U.S.C. § 636(c)(1).
                                                       1
 1   I.     Background

 2          In 1989, petitioner pled guilty to one count of receiving stolen property, a felony under

 3   former California Penal Code § 496.1. He was sentenced to 16 months in Fresno County prison,

 4   served his sentence, and was released. See ECF No. 18 at 12; People v. Schrubb, No. 403687-7

 5   (Fresno Co. S. Ct. Aug. 9, 1989). Nearly 25 years later, he was convicted of various crimes after

 6   participating in an armed robbery of a bank in Placer County. See ECF No. 18 at 12. He was

 7   sentenced to 340 years to life in 2003—a sentence that was later reduced to 133 years to life. See

 8   id. His armed robbery sentence incorporated an enhancement of at least five years under

 9   California’s “three strikes law, ” taking into account petitioner’s 1989 conviction. See Cal. Pen.

10   Code § 667.5; ECF No. 1 at 77.

11          On November 5, 2014, Proposition 47, which reclassifies certain felonies as

12   misdemeanors, became law. See Cal. Pen. Code § 1170.18. Proposition 47 reduced certain theft

13   offenses from felonies to misdemeanors in cases where the value of the property taken did not

14   exceed $950. See Cal. Penal Code § 490.2(a); People v. Buycks, 422 P.3d 531, 535 (Cal. 2018).

15   Proposition 47 permits some sentences to be recalculated and allows for certain sentence

16   enhancements to be stricken. See Cal. Pen. Code § 1170.18. However, it does not allow for

17   resentencing or lifting sentencing enhancements for convictions that were final when the initiative

18   took effect. See Buycks, 422 P.3d at 539.

19          The judgment in petitioner’s 1989 case became final 60 days after his appeal was

20   denied—that is, on October 9, 1989. See ECF No. 1 at 52; ECF No. 17-3 at 10; Buycks, 422 P.3d
21   at 536. On February 11, 2015, petitioner filed an application in the state superior court, seeking

22   reclassification of his 1989 felony under Proposition 47. See ECF No. 25 at 18, 35; Cal. Penal

23   Code § 1170.18(f). In his application, he stated that he had completed his sentence for the prior

24   felony. Id. He did not seek, and he was not eligible for, resentencing or the removal of

25   sentencing enhancements under Proposition 47.

26          Petitioner was appointed counsel for his reclassification hearing. ECF No. 1 at 22. He
27   claims that his counsel did not contact him before the hearing, did not discuss the case with him at

28   any time, and did not obtain a waiver of petitioner’s personal appearance for the hearing. Id.
                                                       2
 1   Petitioner’s reclassification hearing took place on June 15, 2015, and counsel waived petitioner’s

 2   appearance. According to petitioner, his counsel failed to present any evidence of a lesser value,

 3   even though petitioner bore the burden of proving that the value of the stolen property was less

 4   than $950. See Cal. Penal Code § 490.2(a); ECF No. 1 at 23. The judge ruled against petitioner

 5   and dismissed the case. Id. The appeals court affirmed and the state supreme court denied

 6   review.2 ECF No. 17-8 at 2; ECF No. 17-10. Petitioner then filed three unsuccessful habeas

 7   petitions at the state superior, appellate, and supreme courts, all disputing his Proposition 47

 8   denial. ECF No. 18 at 13-14. He now seeks federal habeas relief.

 9   II.     Discussion

10           Under Rule 4 of the Rules Governing Section 2254 Cases, we must examine the habeas

11   petition for easily identifiable defects. If it “plainly appears” that the petitioner is not entitled to

12   relief, we must dismiss the petition. See Rules Governing Section 2254 Cases, Rule 4. Rule 4

13   was “designed to give courts an active role in summarily disposing of facially defective habeas

14   petitions.” Ross v. Williams, 896 F.3d 958, 968 (9th Cir. 2018) (citation omitted). Because this

15   petition fails on procedural grounds, we lack jurisdiction to consider it.

16           A.      Scope of Petitioner’s Claims

17           Respondent suggests that petitioner is challenging the validity of his 1989 conviction. See

18   ECF No. 18 at 19. Although such a challenge might be untimely, petitioner brings no such

19   challenge. Neither does he challenge, as respondent contends, “[an] enhanced sentence through a

20   petition under § 2254 on the ground that the prior conviction was unconstitutionally obtained.”
21   See Lackawanna County District Attorney v. Coss, 532 U.S. 394, 403-04 (2001) (citing 28 U.S.C.

22   § 2254(a)); ECF No. 18 at 19. Petitioner pleaded guilty to his 1989 charge and does not dispute

23   the validity of that plea in the instant petition. See generally ECF No. 1. Rather, he challenges

24   the sufficiency of counsel he received at his 2015 Proposition 47 hearing and on his Proposition

25   47 hearing appeal. Our inquiry will be limited to those claims.

26
27
     2
      In that appeal, petitioner’s appellate counsel did not raise ineffective assistance of counsel at the
28   Proposition 47 hearing as a ground for relief.
                                                        3
 1          B.      Proposition 47 relief cannot lead to petitioner’s earlier release

 2          Under § 2254, a writ of habeas corpus is available to prisoners challenging the fact or

 3   duration of their confinement. See Heck v. Humphrey, 512 U.S. 477, 481 (1994). In contrast, if a

 4   favorable judgment for a petitioner would not “necessarily lead to his immediate or earlier release

 5   from confinement,” this court lacks jurisdiction to consider the petition. See Nettles v. Grounds,

 6   830 F.3d 922, 935-37 (9th Cir. 2016). Although “Proposition 47 is a measure designed to

 7   ameliorate punishment,” and it “requires felony-based section 667.5 enhancements to be

 8   retroactively stricken,” enhancements from judgments that were final at the time that the initiative

 9   took effect—November 5, 2014—are not eligible to be stricken. See People v. Buycks, 422 P.3d

10   531, 538-39 (Cal. Ct. App. 2018).

11          Here, petitioner has presented evidence that his current prison sentence of 133 years to life

12   incorporated an enhancement based on his 1989 felony conviction. See ECF No. 1 at 77. This

13   does not mean, however, that he was eligible for resentencing under Proposition 47. Petitioner’s

14   1989 judgment became final in 1989—more than 20 years before the passage of Proposition 47—

15   placing his sentence enhancement outside the reach of the new law. Success on petitioner’s claim

16   of ineffective assistance of counsel—or for that matter success at his Proposition 47 hearing—

17   would not have led to immediate or in any way accelerated release. See Nettles, 830 F.3d at 922.

18   Therefore, federal habeas relief is unavailable to him.3

19   III.   Certificate of Appealability
20          A petitioner seeking a writ of habeas corpus has no absolute right to appeal a district
21   court’s denial of a petition; he may appeal only in limited circumstances. See 28 U.S.C. § 2253;

22   Miller-El v. Cockrell, 537 U.S. 322, 335-36 (2003). Rule 11 Governing Section 2254 Cases

23
     3
       Moreover, to the extent that Proposition 47 proceedings are post-conviction collateral
24   proceedings, petitioner had no federal constitutional right to counsel for his Proposition 47
     proceedings. See Coleman v. Thompson, 501 U.S. 722, 752 (1991); 28 U.S.C. § 2254(i) (“The
25   ineffectiveness or incompetence of counsel during Federal or State collateral post-conviction
26   proceedings shall not be a ground for relief in a proceeding arising under section 2254.”). Where
     no constitutional right to counsel exists, there can be no claim of ineffective assistance of counsel.
27   See Wainwright v. Torna, 455 U.S. 586, 587-88 (1982); Miller v. Keeney, 882 F.2d 1428, 1432
     (9th Cir. 1989) (“[T]he constitution cannot place any constraints on [a] lawyer’s performance” if
28   there is no right to counsel.).
                                                         4
 1   requires a district court to issue or deny a certificate of appealability when entering a final order

 2   adverse to a petitioner. See also Ninth Circuit Rule 22-1(a); United States v. Asrar, 116 F.3d

 3   1268, 1270 (9th Cir. 1997). A certificate of appealability will not issue unless a petitioner makes

 4   “a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). This

 5   standard requires the petitioner to show that “jurists of reason could disagree with the district

 6   court’s resolution of his constitutional claims or that jurists could conclude the issues presented

 7   are adequate to deserve encouragement to proceed further.” Miller-El, 537 U.S. at 327; see Slack

 8   v. McDaniel, 529 U.S. 473, 484 (2000). The petitioner must show “something more than the

 9   absence of frivolity or the existence of mere good faith.” Miller-El, 537 U.S. at 338.

10            Reasonable jurists would not find our decision debatable or conclude that the petition

11   should proceed further. Thus, we decline to issue a certificate of appealability.

12   IV.      Order
13            The petition is dismissed for lack of jurisdiction. ECF No. 1.

14
     IT IS SO ORDERED.
15

16
     Dated:      February 18, 2020
17                                                       UNITED STATES MAGISTRATE JUDGE
18

19   No. 206.
20
21

22

23

24

25

26
27

28
                                                         5
